Case: 2:19-cv-05009-MHW-KAJ Doc #: 16 Filed: 08/07/20 Page: 1 of 1 PAGEID #: 2609




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Chad L. Gee,

       Plaintiff,

       v.                                          Case No. 2:19–cv–5009

Commissioner of Social Security,                   Judge Michael H. Watson

       Defendant.                                  Magistrate Judge Jolson

                                   OPINION AND ORDER

       On July 15, 2020, United States Magistrate Judge Jolson issued a Report and

Recommendation (“R&R”) recommending that the Court overrule Plaintiff’s Statement of

Specific Errors and affirm the Commissioner of Social Security’s (“Commissioner”) decision.

ECF No. 15.

       The R&R notified the parties of their right to file objections to the R&R pursuant to 28

U.S.C. § 636(b)(1). Id. at 16. The R&R further advised the parties that the failure to object

to the R&R within fourteen days would result in a waiver of the right to de novo review by

the District Judge and waiver of the right to appeal the decision of the District Court

adopting the R&R. Id. The deadline for filing such objections has passed, and no objections

were filed.

       Having received no objections, the R&R is ADOPTED. Plaintiff’s Statement of

Errors is OVERRULED, and the Commissioner’s decision is AFFIRMED. The Clerk shall

enter final judgment in favor of the Commissioner and terminate this case.

       IT IS SO ORDERED.



                                            /s/ Michael H. Watson_______________
                                            MICHAEL H. WATSON, JUDGE
                                            UNITED STATES DISTRICT COURT
